        Case: 3:19-cv-00323-jdp Document #: 41 Filed: 08/25/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN




 COMMON CAUSE, COMMON CAUSE
 WISCONSIN, and BENJAMIN R. QUINTERO,

                             Plaintiffs,
        v.

 MARK L. THOMSEN, ANN S. JACOBS,
                                                                        ORDER
 BEVERLY R. GILL, JULIE M. GLANCEY,
 DEAN KNUDSON, MARGE BOSTELMANN,
                                                                     19-cv-323-jdp
 ROBERT F. SPINDELL, JR., in their
 official capacities as Commissioners of the
 Wisconsin Elections Commission, and
 MEAGAN WOLFE, in her official capacity
 as the Administrator of the
 Wisconsin Elections Commission,

                             Defendants.


       A scheduling conference was held before District Judge James D. Peterson. Plaintiffs

appeared by Jonathan Sherman, Diane Welsh, and Michelle Kanter Cohen. Defendants

appeared by Michael Murphy, Gabe Johnson-Karp, and Jody Schmelzer.

       The parties agreed that they would forgo a motion for a preliminary injunction and a

motion to dismiss in favor of expedited cross motions for summary judgment.

       The court set the following schedule:

       September 18: The parties will file cross motions for summary judgment.

       September 22: The parties will file their responses. Both sides should state their

position on whether they believe a hearing is needed.

       September 24: The court will hold a hearing at 9:00 a.m., if needed. The primary

purpose of the hearing will be to conduct an oral argument, but the parties may call witnesses
        Case: 3:19-cv-00323-jdp Document #: 41 Filed: 08/25/20 Page 2 of 2



if they believe that would be helpful. The parties should assume that a hearing will be held

unless the court instructs otherwise.

       October 1: The projected date of a decision.

       The court will not set a specific schedule for discovery. The parties will attempt to

present their motions on stipulated facts. If either side plans to submit a declaration from any

witness, they should provide the other side with notice, so that a deposition may be taken if

necessary.

       Entered August 25, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
